PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

GERALD R. ROIG,                                  )
                                                 )     CASE NO. 1:16CV1156
               Petitioner,                       )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
WARDEN, Grafton Correctional Center              )
                                                 )     MEMORANDUM OF OPINION AND
               Respondent.                       )     ORDER [Resolving ECF Nos. 1, 21, 22]



       Pro Se Petitioner Gerald R. Roig, an Ohio prisoner at the Grafton Correctional Institution,

filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), alleging

one ground for relief challenging the constitutional sufficiency of his conviction in the Cuyahoga

County, Ohio Court of Common Pleas. The case was referred to Magistrate Judge William H.

Baughman, Jr., for a Report and Recommendation pursuant to 28 U.S.C. § 636 and Local Rule

72.2(b)(2). The magistrate judge issued a Report (ECF No. 18) recommending that the Court

deny the Petition, finding that the Ohio Court of Appeals properly considered Petitioner’s

ineffective assistance of counsel claim. Petitioner objected (ECF No. 19), and the Warden

replied (ECF No. 20). Petitioner also moved for an evidentiary hearing (ECF No. 21) and

appointment of counsel (ECF No. 22). For the following reasons, the Court denies both motions,

overrules Petitioner’s objections, adopts the Report, and dismisses the Petition.
(1:16CV1156)

                                          I. Background

       On direct appeal, the Ohio Court of Appeals described the factual background of

Petitioner’s trial and convictions as follows:

       {¶ 2} On August 16, 2012, Roig took his then 14-year-old niece (“the victim”) to a
       movie along with Roig’s adult daughter and her boyfriend. After the movie, the
       victim returned to Roig’s home for the evening. The victim testified that Roig
       provided her with alcohol as they played a card game, after which the victim was
       unable to walk straight. After the card game, the victim and Roig sat on the couch
       to watch a movie. Roig proceeded to give the victim an uninvited back massage,
       which led to the victim becoming shirtless. Roig fondled the victim before carrying
       her to the bedroom, the act underlying the gross sexual imposition conviction. Roig
       then raped the victim and forced her to perform oral sex, the separate acts
       constituting the rape convictions.

       {¶ 3} Two weeks after, the victim reported the sexual assault to her grandmother,
       who in turn notified the victim’s mother. Neither adult took any action, except to call
       a “family meeting” at which time Roig was confronted and allegedly intimated the
       assault took place. The adult family members took no further action. The victim’s
       mother, after the fact, claimed that she attempted to notify authorities earlier, but the
       victim refused. Roig contends the family did not believe the victim.

       {¶ 4} The victim attempted suicide twice in the following year and ultimately was
       required to see a therapist. The therapist was told about the sexual assault and
       notified the authorities as required by Ohio law. Roig maintains that the victim
       suffered bullying at school and had other stressors leading to the suicide attempts,
       claiming, or at least implying, the sexual assault allegations were fabricated.

       {¶ 5} During trial, the lead detective related the steps taken during the investigation,
       and in a narrative response, indicated that the department “reached out to” Roig, but
       failed to receive any statement. Defense counsel did not object to the unsolicited
       statement. Instead, during the cross-examination of the detective, in attempting to
       demonstrate the inadequacy of the investigation, defense counsel broached the
       subject of Roig’s pre-arrest silence as the reason Roig had not provided the police
       with the witnesses allegedly present in his home on the night of the assault. The
       victim maintained that she and Roig were alone on the evening of the incident. On
       behalf of the defense, those witnesses testified to being present on the night of the
       incident, but that nothing abnormal occurred. The jury found Roig guilty.



                                                  2
(1:16CV1156)

State v. Roig, No. 102423, 2015 WL 5608285 (Ohio Ct. App. Sept. 24, 2015); ECF No. 8-1 at

PageID #: 99–100.

       Petitioner timely appealed, arguing that his trial counsel was ineffective “(1) in failing to

object to the detective’s statement about Roig’s pre-arrest silence and for affirmatively broaching

the same topic during a cross-examination, and (2) in allowing the prosecutor to comment about

the victim having to relive the assault through trial.” Roig, 2015 WL 5608285, at *1, ¶ 6. The

appellate court overruled the assignments of error and affirmed the decision of the trial court. Id.

at *4. Petitioner filed a timely notice of appeal with the Ohio Supreme Court, arguing that,

“when, with no plausible tactical reason, defense counsel in a criminal case fails to object to

improper and highly prejudicial testimony and argument and, in fact, explicitly elicits highly

prejudicial testimony, the defendant is denied his right to effective assistance of counsel as

guaranteed by the Sixth and Fourteenth Amendments to the United States Constitution and by

Section 10, Article I of the Ohio Constitution.” ECF No. 8-1 at PageID #: 110. The Ohio

Supreme Court declined to accept jurisdiction of the appeal. Id. at PageID #: 133; see also State

v. Roig, 145 Ohio St. 3d 1407 (2016).

       On May 13, 2016, Petitioner filed the instant Petition for a Writ of Habeas Corpus,

raising one ground for relief. ECF No. 1.

                                     II. Standard of Review

       Parties must file any objections to a report and recommendation within fourteen days of

service. Fed. R. Civ. P. 72(b)(2). Failure to object within this time waives a party’s right to




                                                 3
(1:16CV1156)

appeal the district court’s judgment. Thomas v. Arn, 474 U.S. 140, 145 (1985); United States v.

Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).

       When a petitioner objects to the magistrate judge’s Report and Recommendation, the

district court reviews those objections de novo. Fed. R. Civ. 72(b)(3). A district judge:

       must determine de novo any part of the magistrate judge’s disposition that has been
       properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

Id. Near verbatim regurgitation of the arguments made in earlier filings are not true objections.

When an “objection” merely states disagreement with the magistrate judge’s suggested

resolution, it is not an objection for the purposes of this review. Cvijetinovic v. Eberlin, 617

F.Supp. 2d 620, 632 (N.D. Ohio 2008), rev’d on other grounds, 617 F.3d 833 (6th Cir. 2010).

Such “general objections” do not serve the purposes of Fed. R. Civ. P. 72(b). See Jones v.

Moore, No. 3:04CV7584, 2006 WL 903199, at *7 (N.D. Ohio April 7, 2006). “A party who files

objections to a magistrate [judge]’s report in order to preserve the right to appeal must be

mindful of the purpose of such objections: to provide the district court ‘with the opportunity to

consider the specific contentions of the parties and to correct any errors immediately.’” Id.

(citing United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)). The Supreme Court

upheld this rule in Thomas v. Arn, 474 U.S. 140, 144 (1985), a habeas corpus case.

       The Court conducts a de novo review of the portions of the magistrate judge’s Report to

which Petitioner has properly objected.




                                                  4
(1:16CV1156)

                                      III. Preliminary Matters

          Petitioner moves the Court to hold an evidentiary hearing (ECF No. 21) and appoint

counsel (ECF No. 22). Both motions are denied.

          A. Motion for Evidentiary Hearing

          Whether to order an evidentiary hearing “is in part analogous to a summary judgment

proceeding. If material facts are in dispute, a hearing should usually be held, and relevant

findings of fact made.” Driskill v. Brunsman, 2012 WL 2681366, at *1 n.1 (N.D. Ohio, July 6,

2012) (internal quotation marks and ellipses omitted). By contrast, “no hearing is required if the

petitioner's allegations ‘cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.’” Arredondo v. United States,

178 F.3d 778, 782 (6th Cir. 1999) (quoting Engelen v. United States, 68 F.3d 238, 240 (8th Cir.

1995)).

          As discussed below, Petitioner broadly takes issue with the state court’s finding that the

defense, not the prosecution, first raised the fact of Petitioner’s pre-arrest silence. ECF No. 19 at

PageID#: 694-95. It is undisputed that the prosecutor’s witness was the first to mention

Petitioner’s pre-arrest silence in a narrative response to a question on examination, and the

defense attorney was the first to explore the implications of that silence. See Roig, 2015 WL

5608285, at *3, ¶ 11 (“[T]he prosecutor never commented on Roig’s pre-arrest silence and the

defense at trial proffered the pre-arrest silence as an explanation for the lack of an investigation

into witnesses allegedly present on the night of the incident.”). There is no genuine dispute of

fact; rather, Petitioner simply disputes the implications of the facts. An evidentiary hearing is


                                                   5
(1:16CV1156)

unnecessary to assess Petitioner’s claim. Petitioner’s motion for an evidentiary hearing (ECF

No. 21) is therefore denied.

        B. Motion for Appointment of Counsel

        The Sixth Amendment right to counsel generally does not apply to post-conviction

habeas corpus proceedings for criminal defendants. See Oliver v. United States, 961 F.2d 1339,

1343 (7th Cir. 1992). 18 U.S.C. § 3006(A)(g) provides in part:

        Whenever the United States magistrate judge or the court determines that the
        interests of justice so require, representation may be provided for any financially
        eligible person who . . . is seeking relief under section 2241, 2254, or 2255 of title
        28.

Petitioner seeks relief under 28 U.S.C. § 2254, and the Court may therefore appoint counsel if the

interests of justice so require.

        In considering whether to grant a defendant’s motion for appointment of counsel, a court

should consider the following factors: (1) whether the merits of the claim are colorable; (2) the

ability of the indigent to investigate crucial facts; (3) whether the nature of the evidence indicates

that the truth will more likely be exposed where both sides are represented by counsel; (4) the

capability of the indigent to present the case; and (5) the complexity of the legal issues raised by

the complaint. See Oliver v. United States, 961 F.2d 1339, 1343 (7th Cir. 1992).

        On review of those criteria and the record, the Court finds that the grounds for relief

presented can be resolved without an evidentiary hearing, Petitioner has been articulate and

prompt in his pleadings and other communications with the Court, the grounds for relief

presented in the petition for a writ of habeas corpus do not appear factually or legally complex.

Petitioner’s motion for appointment of counsel (ECF No. 22) is therefore denied.

                                                  6
(1:16CV1156)

                                         IV. Discussion

       Petitioner objects to the magistrate judge’s standard of review; factual findings;

presumption of correctness afforded to the state court’s harmless error determination; and

recommendation that the Petition be denied. ECF No. 19. Each objection is addressed in turn.

       A. Standard of Review Under AEDPA

       Petitioner contends that the magistrate judge applied the incorrect standard of review.

ECF No. 19 at PageID #: 693. Petitioner argues that Pitts v. LeCureaux, 156 F.3d 1231 (6th Cir.

1998) should control, and because an ineffective assistance of counsel claim presents a mixed

question of law and fact, the magistrate judge should have reviewed Petitioner’s claim de novo.

Instead, the magistrate judge gave the state court’s determinations substantial deference as

instructed by the Antiterrorism and Effective Death Penalty Act (“AEDPA”), and refused to

apply de novo review. ECF No. 18 at PageID #: 685.

       The Pitts courts found that de novo review was the appropriate standard for a habeas

petition alleging ineffective assistance of counsel filed on November 17, 1995, two years prior to

the passage of the AEDPA. Pitts, 156 F.3d at *2. The court in Pitts expressly acknowledges that

it would have reached a different result had the petition been filed after AEDPA was enacted. Id.

The instant Petition, filed May 13, 2016, was filed well after AEDPA’s passage. Accordingly,




                                                 7
(1:16CV1156)

the current version of 28 U.S.C. § 2254(d) is applicable.1 See generally Davis v. Ayala, 135 S.

Ct. 2187, 2198 (2015) (describing AEDPA’s “highly deferential standards”).

       For these reasons, the Court rules that Petitioner’s first objection is without merit.

       B. Factual Findings

       Petitioner next objects to the magistrate judge’s finding that Petitioner did not present

clear and convincing evidence that the state court’s factual findings were erroneous. ECF No. 19

at PageID #: 694. Under AEDPA, “a determination of a factual issue made by a State court shall

be presumed to be correct.” 28 U.S.C. § 2254(e)(1). This presumption also extends to state

appellate courts’ factual findings based on the trial record. Bowling v. Parker, 344 F.3d 487, 497

(6th Cir. 2003), cert. denied, 543 U.S. 842 (2004). The presumption of correctness may be

rebutted only with clear and convincing evidence. 28 U.S.C. § 2254(e)(1); see also, e.g.,

Lorraine v. Coyle, 291 F.3d 416, 422 (6th Cir. 2002); Warren v. Smith, 161 F.3d 358, 360–361

(6th Cir. 1998), cert. denied, 527 U.S. 1040 (1999) (holding that because evidence existed in the

record to support the state court’s finding, petitioner’s evidence to the contrary was not enough to

override the presumption).


       1
         Under 28 U.S.C. § 2254(d), An application for a writ of habeas corpus on behalf
of a person in custody pursuant to the judgment of a State court shall not be granted with
respect to any claim that was adjudicated on the merits in State court proceedings unless
the adjudication of the claim–

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

                                                 8
(1:16CV1156)

       Petitioner’s objection relates to his argument that his counsel was ineffective for raising

the subject of his pre-arrest silence. Petitioner challenges the state appellate court’s finding that

Petitioner’s counsel sought a “tactical advantage” by “delving into [Petitioner’s] pre-arrest

silence,” and that “[i]t was not the state that sought the introduction to prove guilt, but rather the

defense to demonstrate innocence.” Roig, 2015 WL 5608285, at *2, ¶ 10. Petitioner asserts that

this finding is factually incorrect because the prosecutor raised the issue of his silence, not the

defense. ECF No. 19 at PageID #: 694. In support, Petitioner highlights two pieces of evidence:

(1) the Ohio appellate court’s finding that “[d]uring trial, the lead detective related the steps

taken during the investigation, and in a narrative response, indicated that the department ‘reached

out to’ Roig, but failed to receive any statement,” Roig, 2015 WL 5608285, at *1, ¶ 5; and (2)

page 411 of the trial transcript, ECF No. 8-4 at PageID #: 490–91. Page 411 of the transcript

concerns the direct examination of Detective Jacqueline Ketterer by the prosecutor, and states, in

relevant part:

       Q. And after this interview with [the victim], what did you do next, Detective?

       A. With the information that we gained, we—I conferred with my supervisors
       and we had determined that there was a crime that was committed in that
       township and we did have a suspect. We did reach out to the suspect to try to get
       a statement. We never received a call back from him.

ECF No. 8-4 at PageID #: 491.

       Petitioner has not presented clear and convincing evidence to demonstrate that the Ohio

Court of Appeals’ factual finding was incorrect. The Court of Appeals correctly noted that

although a witness for the prosecution mentioned Petitioner’s silence first, defense counsel was

the first to explore the implications of that silence. There is no evidence that the prosecution

                                                   9
(1:16CV1156)

sought to introduce evidence of Petitioner’s silence as proof of his guilt, in violation of his Fifth

Amendment rights. Roig, 2015 WL 5608285, at *3, ¶ 11 (“[T]he prosecutor never commented

on Roig’s pre-arrest silence and the defense at trial proffered the pre-arrest silence as an

explanation for the lack of an investigation into witnesses allegedly present on the night of the

incident.”). The prosecution did not solicit this answer. As the Ohio Court of Appeals correctly

noted, the detective volunteered this answer during a narrative response.

       Furthermore, Petitioner’s counsel chose not to object, and instead broached the topic

himself during cross-examination. Given that defense counsel focused Petitioner’s defense on

the argument that the police investigation was insufficient and relied too heavily on the victim’s

own statements, it made sense that he would not object to this admission—counsel likely wanted

to emphasize the detective’s lack of evidence, and in fact did so during his cross-examination.

ECF No. 8 at PageID #: 498–500; see also Roig, 2015 WL 5608285, at *3, ¶ 11 (“[T]he defense

claimed the police failed to conduct a full investigation and failed to interview the witnesses

present in Roig’s home on the night the assault allegedly took place to determine whether a crime

had been committed. Roig maintained that the police investigation simply relied on the victim’s

statements.”).

       Therefore, the Court rules that the magistrate judge properly deferred to the Ohio Court of

Appeals’ factual findings and finds that Petitioner has not presented clear and convincing

evidence of the state court’s error. Petitioner’s second objection is overruled.




                                                  10
(1:16CV1156)

       C. Harmless Error

       Petitioner objects to Ohio court’s finding of harmless error. ECF No. 19 at PageID #:

965. As an alternative holding, the Ohio Court of Appeals determined that the detective’s

testimony concerning Petitioner’s silence was harmless error. Roig, 2015 WL 5608285, at *3, ¶

11. The Ohio court noted that “[i]n light of the fact that defense counsel’s trial tactics included

divulging Roig’s pre-arrest silence to provide an explanation for why the police never

interviewed witnesses, we cannot deem the inadvertent and unsolicited disclosure by the

detective to be anything other than harmless error.” Id.

       Petitioner argues that a finding of harmless error is subject to de novo review and that

Ohio courts tend to misapply the harmless error doctrine. ECF No. 19 at PageID #: 695. As

discussed above, Petitioner’s argument is not entitled to de novo review, but instead is reviewed

under AEDPA. In this case, the magistrate judge properly determined that the state court’s

decision was not contrary to clearly established federal law as determined by the Supreme Court

of the United States, nor did it involve an unreasonable application of such law, nor was it based

on an unreasonable determination of the facts. 28 U.S.C. § 2254(d).

       The Ohio Court of Appeals did not improperly apply clearly established federal law.

Petitioner cites Calvert v. Wilson, 288 F.3d 823 (6th Cir. 2002) to argue that “Ohio Courts in

particular, widely misapply the application of the harmless error doctrine.” ECF No. 19 at

PageID #: 695; see also ECF No. 11 at PageID #: 659–60. The Sixth Circuit did not clearly

make this determination in Calvert, which overturned a single case decided in the Southern

District of Ohio. Regardless, the Ohio appellate court properly determined harmless error in this


                                                 11
(1:16CV1156)

case. The United States Supreme Court has instructed that a court making a harmlessness

determination must conclude that any given constitutional error was “harmless beyond a

reasonable doubt.” Chapman v. California, 386 U.S. 18, 24 (1967); see also Davis v. Ayala, 135

S. Ct 2187, 2197–98 (2015). A state court need not directly cite Supreme Court precedent “so

long as neither the reasoning nor the result of the state-court decision contradicts [Supreme Court

precedent.]” Early v. Packer, 123 S. Ct. 362, 365 (2002). Although the Ohio court did not

specifically cite Chapman or other Supreme Court case law, its reasoning was not contrary to the

Chapman standard. Explaining that “the defense counsel’s trial tactics included divulging

[Petitioner’s] pre-arrest silence to provide an explanation for why the police never interviewed

witnesses,” Roig, 2015 WL 5608285, at *4, ¶ 15, the Ohio court determined that Petitioner’s

pre-arrest silence would have been revealed eventually, and, therefore, the detective’s testimony

was harmless. The court noted, “It defies logic to require the defense to object to a statement

later intended to be admitted.” Roig, 2015 WL 5608285, at *4, ¶ 15. The Ohio court’s

conclusion was consistent with Chapman and not contrary to clearly established federal law.

Additionally, its explanation was logical and based on a reasonable determination of the facts.

Accordingly, Petitioner has not demonstrated a basis for relief pursuant to 28 U.S.C. § 2254(d).

       For these reasons, the Court overrules Petitioner’s third objection.

       D. Recommendation of Denial

       Petitioner lodges a general objection to the magistrate judge’s recommendation that the

Petition be denied. ECF No. 19 at PageID #: 695–96. He states that he “objects, and submits

that, in reviewing the facts of this case, de novo, under the prevailing standards for the conduct of


                                                 12
(1:16CV1156)

reasonably effective counsel, it is clear that counsel fell short in this case, and the substandard

performance prejudiced the result of the proceedings.” Id. Such an objection merely states

disagreement with the magistrate judge’s suggested resolution, and is not a true objection for the

purposes of this review. Cvijetinovic, 617 F. Supp. 2d at 632; Jones, 2006 WL 903199, at *7.

       Accordingly, the Court overrules Petitioner’s fourth objection.

                                           V. Conclusion

       For the foregoing reasons, the Court denies Petitioner’s motions for an evidentiary

hearing (ECF No. 21) and appointment of counsel (ECF No. 22), overrules Petitioner’s

objections, adopts the magistrate judge’s Report and Recommendation, and dismisses the

Petition. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith, and that there is no basis upon which to issue a

certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



       IT IS SO ORDERED.


 October 9, 2018                                 /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                  13
